Judgment and order affirmed, with costs. Held: 1. That the damages awarded upon the plaintiff’s second cause of action are not shown to be inadequate, even if the jury found the contract to be as therein alleged, it appearing that there was an available market for the undelivered sand and no proof that as much could not be realized therefor in the market as the contract price. 2. That a sufficient consideration was shown to support the contract set forth in the defendant’s counterclaim. All concurred.